Case: 13-50192      Document: 00512579597         Page: 1    Date Filed: 03/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-50192                               FILED
                                  Summary Calendar                       March 31, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LEONARDO RODRIGUEZ-MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1002-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Leonardo Rodriguez-Medina (Rodriguez) appeals the sentence he
received following his guilty-plea conviction for illegal reentry, in violation of
8 U.S.C. § 1326. For the first time on appeal, he challenges the district court’s
imposition of a three-year term of supervised release, asserting that it
contravenes the guidelines directive that supervised release ordinarily should
not be imposed in cases where the defendant is a deportable alien likely to be


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50192      Document: 00512579597      Page: 2     Date Filed: 03/31/2014


                                   No. 13-50192

removed following completion of imprisonment.                Rodriguez additionally
complains that the district court failed to make a particularized finding that
supervised release served a deterrent purpose in his case.
      As he concedes, Rodriguez did not raise his arguments in the district
court, and our review is for plain error only. See United States v. Dominguez-
Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012). To demonstrate plain error,
he must show a forfeited error that is clear or obvious and that affects his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
he makes such a showing, this court has the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      Even if it is assumed that the district court committed clear or obvious
error in failing to give an adequate explanation for imposing a term of
supervised release in the instant case, Rodriguez cannot show that his
substantial rights were affected. The district court adopted the facts in the
presentence report that provided that Rodriguez had been ordered removed
twice and had prior convictions of robbery and controlled substance offenses.
Rodriguez's criminal record supported a finding that the imposition of a term
of supervised release “would provide an added measure of deterrence and
protection based on the facts and circumstances of [this] particular case.”
United States v. Cancino-Trinidad, 710 F.3d 601, 607 (5th Cir. 2013) (internal
quotation marks and citation omitted). Further, the district court was aware
that supervised release should not ordinarily be imposed on deportable aliens
and was likewise aware that Rodriguez is an undocumented alien likely to be
deported after serving his sentence of imprisonment. There is nothing in the
record to suggest that the district court would not have imposed a period of
supervised release if it had given a more thorough explanation of the reasons



                                          2
    Case: 13-50192    Document: 00512579597    Page: 3   Date Filed: 03/31/2014


                                No. 13-50192

why imposition of a period of supervised release was necessary. See United
States v. Becerril-Pena, 714 F.3d 347, 349-51 (5th Cir. 2013); see also Ballard
v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006).
      Rodriguez has thus failed to show reversible plain error. See Puckett,
556 U.S. at 135. Accordingly, the district court’s judgment is AFFIRMED.




                                      3